Citation Nr: 1737444	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-26 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for pustular dermatitis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse




ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida; which granted service connection for postular dermatitis; evaluated as noncompensable, effective April 15, 2010, and denied entitlement to a TDIU. 

The Veteran testified before the undersigned at an August 2016 hearing.  


FINDINGS OF FACT

1.  Prior to November 24, 2015 the Veteran's service-connected pustular dermatitis affected less than 5 percent of his entire body, less than 5 percent of exposed areas and did not require at least intermittent systemic.

2.  Pustular dermatitis has required constant systemic corticosteroid therapy since November 24, 2015. 

3.  Because of the service-connected residuals of a prostatectomy, the Veteran has been unable to secure or follow a substantially gainful occupation.

4.  Service connected disabilities have not caused the Veteran to be substantially confined to his home or its immediate surroundings; but as of November 24, 2015 he had a single service connected disability rated total and additional disability that combined for more than a 60 percent rating.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for pustular dermatitis were not met before November 24, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, DC 7806 (2016).

2.  The criteria for a 60 percent rating for pustular dermatitis have been met since November 24, 2015.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, DC 7806.

3.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16

4.  The criteria for special monthly compensation at the housebound rate have been met since November 24, 2015.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350, 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran indicated that he has received Supplemental Security Income (SSI) since 2005.  Although these records are not in the claims file, the Veteran indicated at his August 2016 hearing that his SSI was awarded based on a non-service-connected wrist condition and not related to his service-connected disabilities.  The Board therefore finds that these records are not relevant to the Veteran's claims and not necessary to obtain before issuing a decision.  Furthermore, as the grant of 60 percent disability is the maximum possible rating for pustular dermatitis, any deficiency would be harmless as to that claim. 

I.  Initial Rating

Disability ratings are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities in 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the case of an initial rating, different ratings may be assigned during the period beginning with the effective date of service connection to account for variations in the severity of the disability, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All reasonable doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3 (2016).

When all the evidence related to a Veteran's claim is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

a.  Pustular Dermatitis

The Veteran is rated at 0 percent for service-connected pustular dermatitis secondary to residuals of his service-connected prostate cancer and prostatectomy beginning April 15, 2010.  That rating has been provided under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7806, pertaining to eczema or dermatitis.

The Veteran also has a skin condition that has been variously diagnosed as probably eczema, probably psoriasis, dermatitis and chloracne.  This condition has not been service-connected and is the subject of a separate claim for benefits.  This decision is limited to the pustular dermatitis in the Veteran's groin area which is service-connected from April 15, 2010.

In order to warrant a 10 percent rating for pustular dermatitis, the evidence must show that the disability affects at least 5 percent, but less than 20 percent, of the Veteran's entire body, or at least 5 percent, but less than 20 percent, of the exposed areas of his body, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

In order to warrant a 30 percent rating for pustular dermatitis, the evidence must show that the disability affects at least 20 percent, but not more than 40 percent, of the Veteran's entire body, or at least 20 percent, but not more than 40 percent, of the exposed areas of his body, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  Id.  

A 60 percent rating for pustular dermatitis requires that the disability affect more than 40 percent of the Veteran's entire body, or more than 40 percent of the exposed areas of his body, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.   

i.  Evidence

At an April 2010 VA examination the Veteran described symptoms including itching, irritation, and discomfort from perineal and groin rash.  Several topical treatments were identified as being used by the Veteran; but no systemic treatment was noted.   The examiner diagnosed pustular dermatitis secondary to continual urine contact.  The examiner noted that less than 5 percent of the Veteran's body was affected and no exposed area was affected. 

VA medical records from February 2011 note the presence of lesions involving his upper arms, thighs, lower back, lower abdomen, and part of upper back.  There is no medical opinion or evidence linking these to his service-connected pustular dermatitis.

In September 2011 the Veteran's wife also submitted a statement describing the Veteran's skin disorder as a concern since they married in 1968.  

At his August 2016 hearing the Veteran reported that his skin condition had spread over much of his body.  He needed to change his shirt often because of discharge and various prescribed skin creams that soiled his clothing.  His wife also described her observations of these symptoms over the years.

A privately completed disability benefits questionnaire (DBQ) dated November 23, 2016 noted that the Veteran had been using prednisone, a corticosteroid, as a systemic therapy, constantly for the past 12 month period.   The same DBQ indicated that the Veteran had dermatitis affecting 20 to 40 percent of his total body area and his exposed body area.  The DBQ did not contain any distinction between the Veteran's service-connected pustular dermatitis and any other, non-service-connected skin condition.  

The medical records in the Veteran's claims file are otherwise silent for systemic treatment of his pustular dermatitis. 


ii.  Before November 24, 2015

The evidence of record does not show the Veteran's service connected pustular dermatitis affected 5 percent or more of his total body area or his exposed body area before November 24, 2015.  The evidence during this period consists mainly of the VA examination report and statements submitted by the Veteran.   The VA examination and history recorded at that time shows that less than 5 percent of the Veteran's entire body or exposed areas were involved.  The Veteran's statements do prior to November 24, 2015 do not report a more widespread skin condition.  There is also no evidence of systemic treatment for the Veteran's pustular dermatitis before November 24, 2015.  

The preponderance of the evidence is against an initial compensable rating for pustular dermatitis before November 24, 2015.



iii.  November 24, 2015 and forward

It is unclear from the record whether the Veteran's systemic prednisone therapy is meant to treat his service-connected pustular dermatitis, or the other skin conditions, for which service connection has not yet been established.   In this situation the Board is required to attribute all symptoms to the service connected skin condition.  Mittleider v. West, 11 Vet App 181 (1998).  Based on the uncontradicted statement of the private doctor who completed the DBQ, the Board finds that the Veteran's service-connected pustular dermatitis has required constant systemic prednisone therapy since November 24, 2015 the earliest date for which the record contains evidence of such therapy.  This is consistent with the Veteran's August 2016 testimony that his skin condition had been spreading.  Accordingly, a 60 percent disability rating is warranted effective November 24, 2015. 

b.  TDIU

The Veteran filed a formal claim for TDIU on February 12, 2010 citing prostate cancer as the disability causing his unemployability.  The Board will consider all of the Veteran's service-connected disabilities and their effect on his ability to secure and follow a substantially gainful occupation.  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided they meet specified percentage ratings.  38 C.F.R. § 4.16(a) (2016).  For purposes of meeting the percentage criteria of § 4.16(a) disabilities resulting from a common etiology are considered a single disability.  38 C.F.R. § 4.16(a)(2).

To qualify for a schedular TDIU under § 4.16(a) the Veteran must have one service-connected disability rated at 60 percent or more, or, if there are two or more such disabilities, one must be ratable at 40 percent or more, and combine with sufficient additional disability to bring the combined total to 70 percent or more.  The combined ratings table at 38 C.F.R. § 4.25 is used to determine the combined disability rating.  38 C.F.R. § 4.25 (2016).

The Veteran is in receipt of a 60 percent rating for residuals of prostate cancer, which has been in effect since December 2007; the just granted 60 percent rating for postular dermatitis; and a 30 percent rating for posttraumatic stress disorder (PTSD), effective March 29, 2012.  This rating was based on urinary incontinence and use of absorbent materials that needed to be changed more than four times per day.  The Veteran has met the percentage requirements for TDIU since December 2007.

An April 2010 VA examiner noted that the Veteran's urinary leakage required continuous use of absorbent pads, which caused his chronic dermatitis to flare frequently, causing great discomfort much of the time.  The Veteran reported that he had last worked in 2000 as a machinist but had retired for non-service-connected medical reasons.  The examiner opined that the Veteran could maintain a sedentary job that allowed frequent breaks to change his absorbent pads.  

As noted the RO granted service connection with a 0 percent disability rating for pustular dermatitis effective April 15, 2010.  In July 2012 the RO granted service connection for.

i.  Analysis

The April 2010 VA examiner, opined that urinary incontinence and the need to frequently change pads would likely prevent the Veteran from performing manual labor, but would not prevent him from performing sedentary work with breaks allowed for changing his pads.  The Veteran had other medical conditions that may have impacted his employability at this time, but they were not service-connected and cannot contribute to granting a TDIU. 

The Veteran testified that changing pads and the effects of memory loss due to PTSD would prevent him from working.  He also testified that he last worked in 2003 and had stopped because of a wrist disability.  He had done factory work; been a self-employed mover; and had done odd jobs, such as yard work.  



While the VA examiner opined that sedentary employment was possible, there is no evidence that the Veteran has employment experience or qualifications in such employment.  All of his experience has required manual labor and the VA examiner opined that the service connected prostatectomy residuals would preclude such employment.  Hence, a TDIU is warranted throughout the appeal period.

The Board has not set an effective date for the TDIU, so as not to deny the Veteran's due process rights.  The agency of original jurisdiction will set the effective date when it implements the Board's decision and the Veteran will have the opportunity to provide evidence and argument; as well as have a hearing; should he disagree with the effective date that is chosen.

Special monthly compensation at the housebound rate is provided where there is a single service connected disability rated total and additional service connected disability rated 60 percent or more.  38 U.S.C.A. § 1114 (West 2014).  All of the Veteran's disabilities have played a role in causing unemployability; but the VA examiner's opinion and the lay evidence support a finding that he was unemployable by virtue of the prostatectomy residuals alone.  He did not have additional disability totaling 60 percent or more until November 24, 2015; and there is no evidence that he was actually housebound prior to that date.  As of November 24, 2015 he had a single service connected disability rated total and additional disability rated more than 60 percent.  Special monthly compensation at the housebound rate is warranted as of that date.  Bradley v. Peake, 22 Vet App 280 (2008).


ORDER

1.  An initial compensable rating for pustular dermatitis before November 24, 2015 is denied.

2.  An initial rating of 60 percent for pustular dermatitis, which is the highest possible rating for this disability, is granted as of November 24, 2015.

A TDIU is granted. 

Special monthly compensation at the housebound rate is granted effective November 24, 2015.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


